                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 VB ASSETS, LLC,                                  )
                                                  )
                       Plaintiff,                 )
                                                  )
                v.                                )   C.A. No. 19-1410 (MN)
                                                  )
 AMAZON.COM, INC., AMAZON.COM                     )
 LLC, AMAZON WEB SERVICES, INC.,                  )
 A2Z DEVELOPMENT CENTER, INC.                     )
 d/b/a LAB126, RAWLES LLC, AMZN                   )
 MOBILE LLC, AMZN MOBILE 2 LLC,                   )
 AMAZON.COM SERVICES, INC. f/k/a                  )
 AMAZON FULFILLMENT SERVICES,                     )
 INC. and AMAZON DIGITAL SERVICES                 )
 LLC,                                             )
                                                  )
                       Defendants.                )

                                    MEMORANDUM ORDER

       At Wilmington this 23rd day of June 2021:

       IT IS HEREBY ORDERED that the claim terms of U.S. Patent Nos. 8,073,681 (“the ’681

Patent”), 9,015,049 (“the ’049 Patent”), 9,626,703 (“the ’703 Patent”), 7,818,176 (“the ’176

Patent”), 8,886,536 (“the ’536 Patent”) and 9,269,097 (“the ’097 Patent”) with agreed-upon

constructions are construed as follows (see D.I. 85, Ex. A-1):

               1.     “model” means “an approximation, representation, or idealization of
                      selected aspects of the structure, behavior, operation, or other characteristics
                      of a real-world process, concept, or system” (’049 Patent, claims 1, 3, 4, 5,
                      8, 11, 13, 14, 15 & 18; ’176 Patent, claims 2-5, 18-21, 28-31 & 44-47)

               2.     “short-term shared knowledge” / “short-term knowledge” do not require
                      construction (’681 Patent, claims 1-3, 10, 13-15, 22, 25-27, 34, 37, 39 & 41;
                      ’049 Patent, claims 1, 3-4, 7-8, 11, 13-14 & 17-18)

               3.     “domain agent” means “software with domain-specific behavior and
                      information” (’536 Patent, claims 1, 4 & 32)
               4.     “acoustic grammar” means “grammar of phonotactic rules of the English
                      language that maps phonemes to syllables” (’176 Patent, claims 1, 16, 27 &
                      42)

               5.     “speech recognition engine” / “speech recognition” means “software or
                      hardware that recognizes the words or phrases in the natural language
                      utterance” 1 (’681 Patent, claims 7, 10, 19, 22, 31 & 34; ’703 Patent, claims
                      1, 9, 15, 22, 25, 29 & 30; ’176 Patent, claims 1, 10, 14, 25, 27, 36, 40, 42 &
                      51; ’536 Patent, claims 1, 10 & 32; ’097 Patent, claim 7)

       Further, as announced at the hearing on June 9, 2021, IT IS HEREBY ORDERED that the

disputed claim terms of the ’681, ’049, ’703, ’176, ’536 and ’097 Patents are construed as follows:

               1.     “long-term shared knowledge” / “long-term knowledge” do not require
                      construction beyond the clarification that both have the same meaning and
                      are a type of shared knowledge (’681 Patent, claims 1, 4, 13, 16, 25, 28, 37,
                      39 & 41; ’049 Patent, claims 4-6, 8, 14-16 & 18)

               2.     “context” does not require construction (’681 Patent, claims 1, 7, 13, 19, 22,
                      25, 31, 34, 37, 39, 41; ’703 Patent, claims 1, 15, 25, 30; ’176 Patent, claims
                      1, 14, 27 & 40)

               3.     “identifying . . . roles associated with the user and one or more other
                      participants” does not require construction (’681 Patent, claims 5, 17 & 29)

               4.     “classifying one or more of the utterance or the current conversation into a
                      conversation type” does not require construction (’681 Patent, claims 5, 17
                      & 29)

               5.     “identifying . . . information allocation among the user and one or more
                      other participants” does not require construction (’681 Patent, claims 5, 17
                      & 29) 2




1
       The parties reached agreement on this construction at the hearing with the understanding
       that the construction does not exclude mapping a stream of phonemes contained in a natural
       language utterance or generating a preliminary interpretation. The parties also agreed that
       this construction does not require those limitations either. (See D.I. 89 at 62:5-14; see also
       id. at 27:10-25).
2
       The only dispute over the meaning of the two “identifying” and one “classifying” terms
       from the ’681 Patent was whether the terms were indefinite. That is, Plaintiff proposed no
       construction necessary and Defendants argued the terms were indefinite. The Court found
       that indefiniteness had not been proven at this stage, leaving no further claim construction
       dispute for these terms.


                                                 2
        The parties briefed the issues (see D.I. 79) and submitted an appendix containing intrinsic

and extrinsic evidence, including expert declarations (see D.I. 80), and Plaintiff VB Assets, LLC

provided a tutorial describing the relevant technology (D.I. 77). 3 The Court carefully reviewed all

submissions in connection with the parties’ contentions regarding the disputed claim terms, heard

oral argument (see D.I. 89) and applied the following legal standards in reaching its decision:

I.      LEGAL STANDARDS

        A.      Claim Construction

        “[T]he ultimate question of the proper construction of the patent [is] a question of law,”

although subsidiary fact-finding is sometimes necessary. Teva Pharms. USA, Inc. v. Sandoz, Inc.,

135 S. Ct. 831, 837-38 (2015). “[T]he words of a claim are generally given their ordinary and

customary meaning [which is] the meaning that the term would have to a person of ordinary skill

in the art in question at the time of the invention, i.e., as of the effective filing date of the patent

application.” Phillips v. AWH Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en banc) (internal

citations and quotation marks omitted). Although “the claims themselves provide substantial

guidance as to the meaning of particular claim terms,” the context of the surrounding words of the

claim also must be considered. Id. at 1314. “[T]he ordinary meaning of a claim term is its meaning

to the ordinary artisan after reading the entire patent.” Id. at 1321 (internal quotation marks

omitted).

        The patent specification “is always highly relevant to the claim construction analysis . . .

[as] it is the single best guide to the meaning of a disputed term.” Vitronics Corp. v. Conceptronic,

Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). It is also possible that “the specification may reveal a

special definition given to a claim term by the patentee that differs from the meaning it would



3
        Defendants did not submit a tutorial.


                                                   3
otherwise possess. In such cases, the inventor’s lexicography governs.” Phillips, 415 F.3d at

1316. “Even when the specification describes only a single embodiment, [however,] the claims of

the patent will not be read restrictively unless the patentee has demonstrated a clear intention to

limit the claim scope using words or expressions of manifest exclusion or restriction.” Hill-Rom

Servs., Inc. v. Stryker Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014) (internal quotation marks

omitted) (quoting Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 906 (Fed. Cir. 2004)).

       In addition to the specification, a court “should also consider the patent’s prosecution

history, if it is in evidence.” Markman v. Westview Instruments, Inc., 52 F.3d 967, 980 (Fed. Cir.

1995) (en banc), aff’d, 517 U.S. 370 (1996). The prosecution history, which is “intrinsic evidence,

. . . consists of the complete record of the proceedings before the PTO [Patent and Trademark

Office] and includes the prior art cited during the examination of the patent.” Phillips, 415 F.3d

at 1317. “[T]he prosecution history can often inform the meaning of the claim language by

demonstrating how the inventor understood the invention and whether the inventor limited the

invention in the course of prosecution, making the claim scope narrower than it would otherwise

be.” Id.

       In some cases, courts “will need to look beyond the patent’s intrinsic evidence and to

consult extrinsic evidence in order to understand, for example, the background science or the

meaning of a term in the relevant art during the relevant time period.” Teva, 135 S. Ct. at 841.

Extrinsic evidence “consists of all evidence external to the patent and prosecution history,

including expert and inventor testimony, dictionaries, and learned treatises.” Markman, 52 F.3d

at 980. Expert testimony can be useful “to ensure that the court’s understanding of the technical

aspects of the patent is consistent with that of a person of skill in the art, or to establish that a

particular term in the patent or the prior art has a particular meaning in the pertinent field.”




                                                 4
Phillips, 415 F.3d at 1318. Nonetheless, courts must not lose sight of the fact that “expert reports

and testimony [are] generated at the time of and for the purpose of litigation and thus can suffer

from bias that is not present in intrinsic evidence.” Id. Overall, although extrinsic evidence “may

be useful to the court,” it is “less reliable” than intrinsic evidence, and its consideration “is unlikely

to result in a reliable interpretation of patent claim scope unless considered in the context of the

intrinsic evidence.” Id. at 1318-19. Where the intrinsic record unambiguously describes the scope

of the patented invention, reliance on any extrinsic evidence is improper. See Pitney Bowes, Inc.

v. Hewlett-Packard Co., 182 F.3d 1298, 1308 (Fed. Cir. 1999) (citing Vitronics, 90 F.3d at 1583).

        B.      Indefiniteness

        “The primary purpose of the definiteness requirement is to ensure that the claims are

written in such a way that they give notice to the public of the extent of the legal protection afforded

by the patent, so that interested members of the public, e.g. competitors of the patent owner, can

determine whether or not they infringe.” All Dental Prodx, LLC v. Advantage Dental Prods., Inc.,

309 F.3d 774, 779-80 (Fed. Cir. 2002) (citing Warner-Jenkinson Co. v. Hilton-Davis Chem. Co.,

520 U.S. 17, 28-29 (1997)). Put another way, “[a] patent holder should know what he owns, and

the public should know what he does not.” Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki

Co., Ltd., 535 U.S. 722, 731 (2002).

        A patent claim is indefinite if, “viewed in light of the specification and prosecution history,

[it fails to] inform those skilled in the art about the scope of the invention with reasonable

certainty.” Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2129 (2014). A claim may

be indefinite if the patent does not convey with reasonable certainty how to measure a claimed

feature. See Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1341 (Fed. Cir. 2015). But

“[i]f such an understanding of how to measure the claimed [feature] was within the scope of




                                                    5
knowledge possessed by one of ordinary skill in the art, there is no requirement for the

specification to identify a particular measurement technique.” Ethicon Endo–Surgery, Inc. v.

Covidien, Inc., 796 F.3d 1312, 1319 (Fed. Cir. 2015).

       Like claim construction, definiteness is a question of law, but the Court must sometimes

render factual findings based on extrinsic evidence to resolve the ultimate issue of definiteness.

See, e.g., Sonix Tech. Co. v. Publications Int’l, Ltd., 844 F.3d 1370, 1376 (Fed. Cir. 2017); see also

Teva, 135 S. Ct. at 842-43. “Any fact critical to a holding on indefiniteness . . . must be proven

by the challenger by clear and convincing evidence.” Intel Corp. v. VIA Techs., Inc., 319 F.3d

1357, 1366 (Fed. Cir. 2003); see also Tech. Licensing Corp. v. Videotek, Inc., 545 F.3d 1316, 1338

(Fed. Cir. 2008).

I.     THE COURT’S RULING
       The Court’s ruling regarding the disputed claim terms of ’681, ’049, ’703, ’176, ’536 and

’097 Patents was announced from the bench at the conclusion of the hearing as follows:

               . . . At issue in this case we have six patents in three families and six
               disputed claim terms. . . . I am prepared to rule on each of the
               disputes. I will not be issuing a written opinion, but I will issue an
               order stating my rulings. I want to emphasize before I announce my
               decisions that although I am not issuing a written opinion, we have
               followed a full and thorough process before making the decisions I
               am about to state. I have reviewed the patents in dispute. I have
               also reviewed the excerpts of the ’681 Patent prosecution history
               submitted, the dictionary definitions, the IPR papers and validity
               contentions included in the joint appendix as well as the expert
               declarations. Plaintiff submitted a tutorial on the technology. There
               was full briefing on each of the disputed terms. And there has been
               argument here today. All of that has been carefully considered.

                      As to my rulings. I am not going to read into the record my
               understanding of claim construction law generally. I have a legal
               standard section that I have included in earlier opinions. And I will




                                                  6
           incorporate that law and adopt it into my ruling today and will also
           set it out in the order that I issue.[4]

                   Now, the disputed terms.

                    The first term is two similar phrases “long-term shared
           knowledge” and “long-term knowledge” in claims 1, 4, 13, 16, 25,
           28, 37, 39, and 41 of the ’681 Patent; claims 4 through 6, 8, 14
           through 16, and 18 of the ’049 Patent. The parties agree that these
           terms should be given the same meaning. Plaintiff proposes that the
           terms be given their plain and ordinary meaning, which Plaintiff
           contends is “shared knowledge built by identifying information with
           long-term significance that is user-centric, rather than session-
           based.” Defendants assert that no construction is necessary but, if
           one is given, the proper construction is “shared knowledge from one
           or more prior conversations,” though today Defendants agreed that
           “from” in that construction is no different than using the word
           “about,” which is the word used in the claims. Both sides agree that
           “long-term knowledge” and “long-term shared knowledge” refer to
           “shared knowledge.” The dispute seems to be whether “long-term
           knowledge” is shared knowledge that has long-term significance
           that is user-centric.

                   Here, I don’t think that either side’s proposed construction is
           entirely correct. Beginning with the claim language itself, it is
           noteworthy (and undisputed) that in every instance where “long-
           term knowledge” appears, it is followed by language indicating that
           the long-term knowledge includes “knowledge about one or more
           past [or prior] conversations with the user.”[5] Thus, although the
           claims require that the long-term knowledge include knowledge
           from one or more past conversations, that that concept is specifically
           recited in the claims suggests that Defendants’ proposal is
           redundant.

                    Plaintiff points to language in certain claims of the ’681
           Patent referring to “long-term shared knowledge about the user”[6]
           to argue that the “long-term” terms require knowledge that is user-
           centric.     Although that language suggests the “long-term
           knowledge” relates to the user in those claims, that language is

4
    The parties did not raise any disputes as to the person of ordinary skill in the art (“POSA”)
    that are relevant to the issues raised in connection with claim construction.
5
    (See ’681 Patent at Claims 1, 13, 25, 37 & 39; see also ’049 Patent at Claims 4 & 14).
6
    (See ’681 Patent at Claims 1, 13, 25, 37 & 39).



                                              7
             absent from the claims of the ’049 Patent. Instead, the ’049 Patent
             claims recite “long-term knowledge about one or more prior
             conversations between the user and the computer system.”
             Defendants, however, do not dispute that the long-term knowledge
             in both patents is shared knowledge about the user or relating to the
             user or its prior conversations. And thus it is unnecessary to read
             the “user-centric” concept into the meaning of the “long-term” terms
             because there is clarifying language indicating the “long-term
             shared knowledge” and “long-term knowledge” are about the user
             or its prior conversations.

                     Turning to the specifications, I struggle to find support for
             the limitations included in Plaintiff’s proposal. The ’681 and ’049
             Patents do not explicitly define “long-term shared knowledge” or
             “long-term knowledge.” The summary of invention explains that,
             according to an aspect of the invention, “shared knowledge”
             obtained from incoming data may be used to inform a decision.[7]
             According to an aspect of the invention, that “shared knowledge”
             may include both “short-term” and “long-term” knowledge.[8] The
             summary of invention further explains that the shared knowledge
             “may be used to . . . build long-term shared knowledge by
             identifying information with long-term significance.”[9]
             Additionally, “[l]ong-term shared knowledge may generally be
             user-centric, rather than session-based, where inputs may be
             accumulated over time to build user, environmental, cognitive,
             historical, or other long-term knowledge models.” Plaintiff relies
             on this language to argue that the “long-term knowledge” terms
             require the knowledge to be user-centric with long-term
             significance.[10] But these passages are noteworthy in that they use
             “may” – i.e., language that suggests user-centricity and long-term
             significance are optional aspects of the “long-term knowledge”
             terms. I do not believe these passages require the particular
             limitation offered by Plaintiff. In sum, I decline to read in the
             limitations offered by both sides because the proposals either
             improperly read in limitations or add redundancy. Having rejected
             both proposals, I will decline to construe “long-term shared
             knowledge” and “long-term knowledge” but add the clarification
             that the two terms have the same meaning – i.e., “long-term shared

7
     (’681 Patent at 4:45-48).
8
     (Id. at 4:51-53).
9
     (Id. at 4:62-63).
10
     (D.I. 79 at 4; see also ’681 Patent at 14:9-14).



                                               8
            knowledge” and “long-term knowledge” are both a type of shared
            knowledge. And the parties agree on this aspect.

                    The second term is again two phrases “speech recognition
            engine” and “speech recognition” in various claims of the asserted
            patents.[11] During the argument, the parties agreed that these
            phrases mean software or hardware that recognizes the words or
            phrases in the natural language utterance with the understanding that
            it does not exclude mapping a stream of phonemes contained in a
            natural language utterance or generating a preliminary interpretation
            but it does not require those either. I will adopt that agreed-upon
            construction.

                    The third term is “context” in various claims of the ’681
            Patent, the ’703 Patent and the ’176 Patent.[12] Plaintiff asserts that
            no construction is necessary. Defendants propose that the term
            means “subject domain(s) that apply to a user utterance.” Although
            the contours of the dispute are not entirely clear, the main issue
            seems to be whether context refers to some general subject domain
            relating to an utterance as Defendants propose or refers to something
            broader as Plaintiff proposes. Here, I agree with Plaintiff.

                    The claims in which the term “context” appear do not shed
            any light on this dispute. That is, there is nothing in the term itself
            or the surrounding claim language to support Defendants’ proposal.
            Defendants rely on select disclosures from several of the patents to
            argue the “context” must mean “subject domain(s) that apply to a
            user utterance.”       The cited portions, however, are either
            embodiments that may use a subject domain or domain agent or they
            don’t mention subject domains at all, but Defendants argue that I
            should nevertheless read in a subject domain. Therefore, I reject
            Defendants’ proposal, and decline to further construe the claims
            other than to reiterate that the ordinary meaning of context does not
            require a subject domain or domain agent.

                    The remaining three claim terms are all from the ’681 Patent
            and the only dispute between the parties on each of those terms is
            whether each term is indefinite. That is, Plaintiff argues that no
            construction is necessary, and Defendants argue that the terms are
            indefinite. A finding of indefiniteness requires clear and convincing

11
     The terms appear in: claims 7, 10, 19, 22, 31 & 34 of the ’681 Patent; claims 1, 9, 15, 22,
     25, 29 & 30 of the ’703 Patent; claims 1, 10, 14, 25, 27, 36, 40, 42 & 51 of the ’176 Patent;
     claims 1, 10 & 32 of the ’536 Patent; and claim 7 of the ’097 Patent.
12
     “Context” appears in: claims 1, 7, 13, 19, 22, 25, 31, 34, 37, 39 & 41 of the ’681 Patent;
     claims 1, 15, 25 & 30 of the ’703 Patent; and claims 1, 14, 27 & 40 of the ’176 Patent.


                                              9
evidence. I do not believe that that evidence exists on the present
record, which is largely attorney argument by Defendants. Thus, I
decline to reach the merits of Defendants’ indefiniteness arguments
at this time, and Defendants may raise the issue again in connection
with summary judgment to the extent that they wish to continue
pursuing that argument.




                                     The Honorable Maryellen Noreika
                                     United States District Judge




                                10
